Exhibit 10.1

 

OPTION SURRENDER AGREEMENT

 

TO: VAPE HOLDINGS, INC. (THE “COMPANY”)

 

RE: SURRENDER OF OPTIONS

 

The undersigned holder of non-statutory stock options (the “Company Options”) to
acquire shares of common stock of the Company, par value $0.00001, granted
pursuant to the 2014 Incentive and Nonstatutory Stock Option Plan (the “Plan”),
agrees to surrender each Company Option set forth on Exhibit A hereto (the
“Surrendered Options”). The undersigned is permitted to surrender, for no
consideration, Company Options pursuant to Section 10 of their Nonstatutory
Stock Option Agreement (the “Option Agreement”)

 

The undersigned has determined to surrender the Surrendered Options, each of
which has an exercise price substantially greater than the current trading price
of the Company’s common stock, in order to assist the Company in attracting and
retaining talented executive and employees in the future.

 

Therefore, without requiring any further action on the part of the undersigned,
and notwithstanding any terms of the Option Agreement to the contrary, the
undersigned hereby irrevocably elects to surrender the Surrendered Options
immediately upon the execution of this agreement by the undersigned.

 

In connection with the surrender of the Surrendered Options, the undersigned
represents and warrants to the Company that (a) he or she is the beneficial and
registered owner of the Surrendered Options, which are free and clear of all
liens, charges, encumbrances and any other rights of others; (b) he or she has
good and sufficient power, authority and right to enter into and deliver this
agreement and to transfer the legal and beneficial title and ownership of the
Surrendered Options to the Company, free and clear of all liens, charges and
encumbrances; (c) he or she has duly executed and delivered this agreement and
it constitutes a valid and legally binding obligation on him or her, enforceable
against him or her in accordance with its terms; (d) there is no contract,
option or any other right of another binding upon or which at any time in the
future may become binding upon him or her to sell, transfer, assign, pledge,
charge, mortgage or in any other way dispose of or encumber any of the
Surrendered Options other than pursuant to the terms of this agreement; and
(e) the undersigned has not been promised, nor has he or she received nor will
he or she receive, any cash or any grants of equity awards relating to shares of
Company common stock in exchange or consideration for the surrender of the
Surrendered Options.

 

In the event of a conflict between the terms of this agreement and the Plan or
the applicable Option Agreement, the provisions of this agreement shall control.

 

The undersigned acknowledges that he or she has read this agreement, understands
it and voluntarily accepts its terms. The undersigned further acknowledges that
this agreement is executed voluntarily and without any duress or undue influence
on the part of or on behalf of the Company.

 

This agreement shall be governed and construed in accordance with the laws of
the State of California, without regard to conflicts of laws thereof. This
agreement may be executed in counterparts, each of which shall be an original,
with the same effect as if the signatures affixed thereto were upon the same
instrument.

 

This agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, permitted assigns and legal
representatives.

 

[Signatures on following page]

 



 



 

DATED as of the ___ day of September, 2015.

 

       



 

Accepted by the Company on this ___ day of September, 2015.

 



  VAPE HOLDINGS, INC.         By: /s/ Kyle Tracey    

Kyle Tracey,

Chief Executive Officer

 

2

 



 

EXHIBIT A

 

SURRENDERED OPTIONS

 

 

3



 

